Bloodworth, J.
The only assignments of error in the petition for certiorari are that the magistrate refused on certain specified grounds to dismiss the case. The magistrate said in his answer: “ Counsel for defendant did not make a motion to dismiss said suit for want of evidence [or] for want of jurisdiction. He did not make a motion before me to dismiss said suit for any cause.” The record does not show that the answer was traversed, and “it is well settled that an untraversed answer of the magistrate to the petition for certiorari, and not the petition, is controlling upon the superior court and this court, and that points made in the petition for certiorari, and not verified by the answer of the magistrate, cannot be considered by either court.” Evans v. Williams, 26 Ga. App. 412 (106 S. E. 321). The only assignments of error in the petition not being supported by the answer of the magistrate, this court cannot say that the judge erred in overruling the petition for certiorari.

Judgment affirmed.


Broyles, G. J., and Luke, J., concur.